DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021, has been entered.
	Pursuant to the RCE, claims 1-20 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on September 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,789,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Wang, representative of Feng Wei, attorney for the applicant, on December 22, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A locking switch, comprising: 
one or more entry slots configured to receive a locking tongue; 
a radio frequency identifier (RFID) tag attached to the locking tongue; and 
a detection circuitry comprising one or more RFID coils, wherein each of the one or more RFID coils is attached to one of the one or more entry slots, wherein the detection circuitry is configured to: 
generate a current signal through the one or more RFID coils; measure one or more modulations of the current signal; detect insertion of the locking tongue into one of the one or more entry slots based on the measurement; and generate a detection signal in response to the detection of insertion of the locking tongue into one of the one or more entry slots;
further comprising a locking bolt configured to engage with the locking tongue when advanced to a locking position; and
a control circuity configured to receive the detection signal and determine a position of locking bolt based at least in part on the detection signal.	


	3.	(Cancelled)

9.	(Currently Amended)	A system for sensing a position of a locking bolt of an industrial locking switch, comprising:
an inductive circuit comprising an inductive coil and a capacitor electrically connected in parallel, wherein the inductive coil is positioned to receive a locking bolt of an industrial locking switch when the locking bolt is transitioned to a lock position;
a converter configured to convert a frequency of a current signal on the inductive circuit to a digital frequency value; and
a master controller configured to generate a bolt detection signal in response to determining that the digital frequency value changes by an amount equal to or substantially equal to a defined frequency shift corresponding to a frequency shift induced by the inductive coil in response to presence of the locking bolt within the inductive coil’s magnetic field;
wherein the inductive coil is mounted in a central opening of a bobbin mounted inside a housing of the locking switch; and 
an RFID coil is mounted on a top surface of the bobbin that is slanted relative to a bottom surface of the bobbin, and the top surface tilts the at least one RFID coil relative to the inductive coil.


10.	(Currently Amended) The system of claim 9, wherein

the bobbin is oriented to cause the locking bolt to pass through the central opening and the inductive coil when the locking bolt is transitioned to the lock position.

11.	(Currently Amended) The system of claim 10, wherein a first operating frequency of the inductive coil is different than a second operating frequency of the radio frequency identifier (RFID) coil mounted on the bobbin and configured to detect insertion of a locking tongue into the locking switch.

12.	(Cancelled)

14.	(Currently Amended) A method for detecting positions of a locking tongue of a locking switch, comprising:
one or more entry slots configured to receive a locking tongue; 
a radio frequency identifier (RFID) tag attached to the locking tongue; 
generating a current signal through an inductive sensing circuit attached to one of the one or more entry slots, in response to detecting that the locking tongue is advanced to a locking position, wherein the inductive sensing circuit comprises an inductive coil and a capacitor;


converting a frequency of the current signal to a digital frequency value;
determining whether a shift in the digital frequency value corresponds to an expected frequency shift of the current signal induced by the inductive coil in response to advancement of the locking tongue; and
generating a lock detection signal in response to determining that the shift in the digital frequency value corresponds to the expected frequency shift of the current signal;
further comprising a locking bolt configured to engage with the locking tongue when advanced to a locking position; and
a control circuity configured to receive the detection signal and determine a position of locking bolt based at least in part on the detection signal.

Allowable Subject Matter
5.	Claims 1, 9, and 14, and claims 4-8, 10, 11, 13, and 15-20, which depend from one of claims 1, 9, and 14, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a locking switch or a method for detecting positions of a locking bolt for a locking switch, as recited by claims 1 and 14, comprising a locking bolt configured to engage with the locking tongue when advanced to a locking position and control circuity configured to receive the detection signal and determine a position of the locking bolt based at least in part on the detection signal.
The combination of Dietz et al. (US 5,532,522) with Ahlig (US 6,115,229) and Jiang (US 11,007,433 B2) discloses, teaches, and suggests the locking switch, locking tongue, locking bolt, detection circuitry, and related method, that detects insertion of the locking tongue into an entry slot and engagement of the locking bolt with the locking tongue, but the prior art does not disclose such an arrangement in which control circuity receives the detection signal and determines a position of the locking bolt based at least in part on the detection signal.
The prior art also does not disclose, teach, or suggest a system for sensing a position of a locking tongue of a locking switch, as recited by claim 9, wherein the inductive coil is mounted in a central opening of a bobbin mounted inside a housing of the locking switch, and an RFID coil is mounted on a top surface of the bobbin that is slanted relative to a bottom surface of the bobbin, and the top surface tilts the RFID coil relative to the inductive coil.
The combination of Ahlig with Ward (US 4,406,999) discloses, teaches, and suggests a system for sensing a position of a locking bolt, wherein the inductive coil is mounted in a central opening of a bobbin, but neither this combination nor any other reference in the prior art discloses, teaches, or suggests an RFID coil is mounted on a top surface of the bobbin that is slanted relative to a bottom surface of the bobbin, and the top surface tilts the RFID coil relative to the inductive coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Daghan et al. (US 2005/0159856 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689